.                                                                             .. .-
                           :                                                               Fi44
                    /
n   !
    -5
                  ORICE   OF THE   ATTORNEY      GENERAL     OF ‘TEXAS
                                       AUSTlri

    ~GZ!E!f


                                                                     cb   I
              .




                                                           relatbd    quo8tlonn.

                                                        opln.ion of thla De-
                                                        in statedha8 boon ro-


                                                 part   ae follow2t:




                                 County maintains an acoount in the
                                rein the Jury Fund Iloadand Bride.
                                 and Courthouee an8 Jail Fund are oar-

                           and are Oashd buliaorbninately out OS thi$
                         In other words, as low (~8thora is any money
                  in this oomblasd fund, all warrants drawn am oaaheQ,
                  whloh results in cashing warrants drawn on one account
                  from funds to ths oredlt of aaothar amount.
-HononbloBaa J. Imatk,
                     Pago 2


            *At the       aont tim   the Road and Bridge tund
    la overdrawn 4”
                  ntho ma of ~i50,80%.87,
                                        rhfoh is ooe
    sued  Ot the OiIrd~tt and the lmlanoe tram the my
    Fund, Goneral Xund, and Courthousr and Jail ?und. In
    other word*, tbo Road end Brldeo Nnd owma the Jury
    Yund OonoralJund, amI oourthcureaad Jail Fund aad
    *v&aft         Of the amount   or $SO,S06.87.
         The normalmotor voblolofloonmotoo@ oolriry   to
    StopbenmCounty annually aro in a maa slightly in ox-
    0188 ot ~80,000.00,whioh ~111 normallybo paid in
    t&l      ha end Ot Apl’il,1941.
            by
            t
         *It Is propond that tho Comn.lrslc~or~Court eater
    an order reoitlhg the raots ebova smwrated    or m auoh
    thueot an amy bo pertinentto BP uubratanailrs of tb8
    sltuatlca, and ptotlding tht tfm aarrant to the u-
    tont OS i1S0,000.00ba lsruod, peyablo not later than my
    1, lS41, and'payablo out of the motor vohiolo lioenm
    tax money oomlng to Stophona County pr%or to that data.

            “.   . . .

            "I should liko to laktho     iollodu& quortlonm
         -(a) IO Btephanr Oouuty author&a4          fo @atry tb
    fo urlb o vofund.
                    in o w lo o o unt?
         m(b) ID the drpoaltoryla th o r izoto dpv a ohaok
    dram on the Road and Brldgo Fun8wban tho Road nnd
    Brldgo Fund la lshaurtod and imymonthaa to be &ad*
    tram moneya ollooablo to tha other tlati iandr?
         "(0) If the dopoaitory 10 authceizod to make luoh
    pymont, 10 the runty luthorltod to trmraot burinOa*
    in thla way, ok would this bo a violationot the lam


         “(d)  DGOS tho OoUnty haV0 pmor t0 imM    y1vMte
    end plodeo the mObOr VOhiClO liOOD80 rOO& in Pa]ypmt
    0r 89w
         "(0) II the Cormty Obli~8t86ftciOlft0 Pay tt;a
    6um.cf ~!jo,000.00to the boot .at thin th.6, wuld the
    EOtOr vehicle iioec~w fess ticsbatw%n tm: BIIC2.y 16t,
                            _._       -.-.--   - .---..-   -   _.. . ..- ---.
     _..-   _ .-.. .




      /--
                                                                                        -.-   646

                       !iononble Ben J. 3Onn, rixde3


                                  nut you, ba ccmaldorod 'ourrat tuada'traa ubloh
                                  such obl~ation could bo mid?
                                    '_
                                        '(t) U the oouaty oan lmdully borrow&J 000
                                  and plOdgo tho aotor vohiolOlioOnaO t008 r00~1v~blO
                                  prior to By.     &ml, dthsr by tho iaauaaooot war-
                                  'rmta or by ;dt;sot oblleation,shouldit out of tld8
                                  paf brok to.thO OsnorOl Fuad, tho Jury Fund, and
                                  Oo Or th o ua
                                              lnd
                                                o J&l Sund the amouattro8 tlmro fund8
                                  that haa boan uaod by the Rad and Bridge mtw
                             ssotloa 9, Art1010 WI   & the SW00 Conotltutiao
                   gnaorlbua  thqawimum   rat0 ot tams t6r4ptwel           OBM, ror
                   roadsrvldbrldgoa, r0i Jyd88, rnd tar pumaaaat Ep"p
                   resmotlvoly. Tbr money 8rIslnetrpmtaxem 1O~f0d z?%%tl
                   Zroa aaob or thr lbovo wamera~oa pwpoaoa are oMatlttit%cuml
                   fuada.
                             ThO oolmlad~a~a~ oourt has no autlwrltr     to treasfer
                   monoy from one to another oonrtIt.uUoclnlfund, cw to l  xm,
                   ior ono purpoao, tu  rmonay raiaod oetondbly toremthor     pur-
                   Pomr   Tho ImmadIato purpooo ot th0 %oviaion is to llmlt the
                   amount OS tares that8~8~ bo raiabd for thOa0 00ran1 puxwaO8,
                   na~OtIrOly,   and it Is Olao dsal@ad to :DhfbIt OxoOsdro
                   o~~dlturea   for any ot auoh purposoa  and to ropulxm tht lny
                   and an moacya ral8ed  by taxation tor a ny purpoarlhbn lm ap
                   pllOd to that partlouhr purpose aMno     othor. Cam01 V.
                   killlams, 202 5. w. so4 mlt v. Hill county, 118 s. w. abe;
                   2.   Jur. vol. 11, P. 6&V-10-11; lie~nd~raon v. Farr, Me S. I.
                        .
                             hrtlolo 68958-10, Verncn*a maotatod                ClrIl ;itatutea,
                   prooidos in part tbatr
                                       WI xonbay ot oaoh work oaoh oounty tax ool-
                                  lOotor ahall doposit in the oounty dopodtor     of hlr
                                  oounty to the oro6lt of tho oounty road and i rldp
                                  tund an amount oquO1 to on0 hundmd (lOO$) porooat
                                  of not colleotions mado honunder Audng the proomd-
                                  1% ucak urrtil tt.is amOunt SO dapoaited ror the our-
                                  rmt calemler year ab,brll  holo reached a total sum oi
                                  fifty ttoussnd ($50,000) dollara.
                                        "      mne of tha nonoye I?0plaoaa to the
.-                                cwodit’oi
                                          :ho   road and bride0 rund or t5. oounty shall
                                  be used tt pay the aelary or ocmpensation or any oounty
        lionorableBen J. maa,   Pago 4


             JwIgr or oouaty Ocmmln~loner, but all said ~poney
             ahall bo ured ior the oonatruotim and aaldoimn0a
             o r la ta Mr 1a r er
                               8a dsuc h
                                       o o untpUll6.T
                                                    the lp er vt-
             rlon or th eo o ua lty
                                  a&Waar, Ii there bo oao, ad lf
             tlkorrla m. suoh lnb ;ia othan
                                          w’,the oounty oaalorlomr~*
            oou%rball    hro thr wthorlty to oomaad the rmlora
            or tbi'altiaicorlnglnrer 0r tha stata Hi6hmr mgllrt-
            meat ror tin purpose 0s 8upwvirtcg the aonrtruotlon




                 The above mnti0n.d nttitUt0 ex9r.rrlj9r0~id.r hmf
        li0.M. teea Ooai~&tO a 0ount.ysh811 br aXMBdO&
                  It has 1Ong boon held by the oourtll ot thla it.t.
    .   that the oomulsalonorr* oourta have no poumrr or dutloo exoept
        thorn uhlohan   clearly set rorth anQ derlnedin the Coaetltu-
        tlaP aaa datutoa oftho Stata or naoesrarlly iaqllrd thwe-
        rmra.    ._
                  It was be14 in our Oplnloa No. O-937 that tlm a&-
        afmera' oourt 416 not have the authority to traasier tundr
        iron tha rad and bridge fund to the geaarolfuml,      It im
        iurtharrtatrd in said oplalon tpat "t-h@OarPlniS6iCdMM’ oourt
        lr not authorlned totranorer any iacneyerrm one ooaatltu-
        ttOa81fund intO -0thW.     euoh traaarer, it naao, rouM ooa-
        atituta a diverUm oi ouch fan4r and bo laralid.~
                   The suprenr Court of this State has olearly dnun 0
        di&inotloa betraan oonstltutlonal and rtntutory iuada, hoM-
        lng that thr ooami88lomra*oourt, under Artiolo 1630, Vo?aon*a
        mtm0t04 civil statutrm,      1~ not authorized to direct a traar
        far arcs one ooastltutloml runa 0r monmy rrorlvr.6 rroo take8
        1e+ied oateaaib1.yror oao purpose into another fund or lt9orrd'
        ror another and dlrtlaot pur9oso. This authorlty gmntod la
         ralb rtatuto wao thorrroro hold to apply only to ltatuto
        rutids aoa the oommlarimorn* oourt la authorlead to mak*&
         such tranatsrw of fund as by statute are speoIfioal1y WV*
        ated. Carroll v. villlfaui~,   supra.

P
      c




F
          xoaoxubl6 Bea J. CAM,     Pnge 6


                     nrtlcle 2554, v.A..:.~,.
                                            ~rovZ5as in prt        that1
                         *It Utull be t38 duty of tks osunty tresswer
                         th4 pra3entatiOa to hiz of any warrant,
                Check, roucSer, or order draw by the proper
                authority, ii there be funds SUmCle&        r3r
                the payment th:cor on Cesuslt :1 tke acctouat
                a@hist wblch SUOb w8rrunt Jr3crswn, to es-
                coruo upaa I.& reoc or uuct itstru=e-.ttiis
                order toyox tk6 BLOM to the ;4yio nw.od there-
                in 0~6 to 'W&I tha S:SE oa hi4 baoks to the
                faad upon w% ich it la bqaw.         . ?t shell tm
                the outy cr 6UOh depositary t; &.3? 1 astoiled             .
                acbnthly    statoa4zltto tileeo-idsllio3txs'oourt       -
                at esch rep&r       term or oald courtabowl~e
                the dolly balmices to the oredlt or oaoh or
                tho r0a       67 dsposit. l . .*
                     mtlole    16X0, F.&&&L     provide4:

    N-’              *TL-uacaouats or the tax colleotor *ball
            .   bo kept as follou6,   A 6epirat8 aooouat nball
                b6 kc;rt ror air&iaopsr6te rum3 thnt my be
                upO5 the tax roU6; oaob eoomnt 8hull 6t6tr
                the sacs or the oolleotor, the character or
                th4 imzu?catered therein, an4 the yoer for
                which the s..zeis a~soseab; SW.:V-0 tows
                aCnezinC fo,-&oh yew shall be kapt scparute
                am: ~lrtiEot."
                   CorssiAer:~ the above nm!tionIiadtatuteu ta~ether
          with &X%iClt~ %x1  m6.   7~61~:z849, v. .b cb a.. aDc
          0th~ ssrticant otatuter, it Is opprant t&t lt 16 oant4~-
          plate@tlistd eaprate acoxmt ahall be BOgL tar ea0h
          eeprste rund upa2 tba tax rolla.

                    a 0;:nioa of this Uo;m+mnt    (6lcnalal Seport
          of tbe ittorney Cenerul. 1912-1914, ;a~9 lC3) to144 3.6
          0rr00t tht the coep    a3p03:tory flirt:X~F s separate
          6CCOWt fa,ttUCh fUSId.     .
                      fr:vlcr:3f the rore;Gl;; rrGtt1:3ri:1os
                                                           *:JrQ\swer.
          y-;~r ;:id:ti3csa9 r0lw.t6:
    .
.




                  The    OOUit~    dt3pOBftOry      iB    llOt    aUthOl’iZ0d          to ptlya
        ahoak dram    an the roe6 and bridge fum? when the road aa
        brldgs fund 1s exhausted; whe,npoywnt has to be made iron
        noueyo allocatedto the other thr:e funCs cbovo rentloned the
        payment or a cheek drawn on the road und brld&e tund would be
        (Ldi~WiOn   Or 6Sid futld8.

                  The    QIlSWOr   t0   the   WCOUd       qUC5tiOn’aS              atatS6    abv,
        neoessarlly answerm your third puostlon.
                  The    County     dOIIBDOt     &If8     pier           t0   mm       the   mrr&8
        aentiontdin yo r inquiry and pie@                  the nator nhlalo                  llasnso
        fob             v
              in paymntgr         add   warrants.
                . The llaonse far8 duo between naw ~4                              !:.'r
                                                                                       1, 1942, aaa
        not be consldarod as current tunds ?roa wblah to pay tho suiu
        of b~0,oO-Oabove mentlonti in tbe event the aounty abligatu
        ttmelf to pay suoh sUJ at thio tlmo. 2330 iioenm roe8 wt                                          br
        expended in tha penner as set out by Article CO7Sa-10.
                   In   en~wor     to youi lost question, you ime reapeaU*
        adrimed that the oounty cannot lawfully b:mrow the ~50,000
        above nentlo;:ed and lodge the motor vehicle lloonae'iaoare-
        celvod prlar to Kay f, 1941, for the paynant thsroot.
                  mu8ting tm            the   raregoing          ruily        an~wtm your in-
        qu?ry, we are




                        APPFKJVECDEC11, 1940


                        b.u
                        ATTORNEY G?%NEFtAL
                                        OF 'l!EX.As


                                                                                                    - .

                                                                                                               .   ‘.




                                                                                                    A&: .. _: